Citation Nr: 1627420	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of left ear injury.

2.  Entitlement to service connection for residuals of right ear injury.

3.  Entitlement to service connection for a right knee disability, to include status post right knee stress fracture.

4.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Air Force from January 23, 1985 to June 30, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified at a Board hearing via videoconference in May 2016.  She subsequently submitted additional evidence with a waiver of review of such evidence by the Agency of Original Jurisdiction (AOJ).  The Board's decision herein constitutes a dismissal of two issues withdrawn by the Veteran during the hearing, and a full grant of the remaining benefits sought.


FINDINGS OF FACT

1.  During a hearing in May 2016, prior to promulgating a decision in the appeal, the Board received a request from the Veteran to withdraw the appeal for the issues of entitlement to service connection for left ear injury and right ear injury.

2.  The Veteran has a current disability of right knee chondromalacia and degenerative cartilage changes, shown by X-ray and MRI during service; she has had persistent and recurring right knee symptoms since service; and the current disability had its onset during her active military service.

3.  The Veteran was diagnosed with chronic sinusitis during service; she continued to have persistent and recurring symptoms after sinus surgery during service in 2008; and the current disability had its onset during her active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met for the issues of entitlement to service connection for left ear injury and right ear injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for right knee chondromalacia with degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

On the record during the May 2016 Board hearing, the Veteran requested to withdraw her appeal for the issues of service connection for left ear injury and right ear injury.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  This was prior to the promulgation of a Board decision, thus the Board does not have jurisdiction to review the appeal.  It follows that the appeal will be dismissed for these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

II. Service Connection

Pertinent statues and regulations provide that service connection will be granted for a disability where consideration of all of the pertinent lay and medical evidence establishes a currently diagnosed disability, and that the current disability was incurred or aggravated as a result of disease or injury during active military service.

In this case, the Veteran filed her claim for VA compensation benefits in December 2009, prior to her retirement from service in June 2010.  Throughout the course of her appeal, she has reported having persistent and recurrent symptoms of a right knee disability and chronic sinusitis since being treated for these conditions during service.  The Veteran is competent to provide this evidence because these symptoms are observable with her own senses.  Further, her reports in this regard are credible because they are internally consistent, as well as consistent with her service treatment records and post-service VA and private treatment records.

With regard to the right knee, in her December 2009 claim, the Veteran reported suffering a right knee fracture in January 2005, and seeking treatment from March 2005 forward.  The Veteran further indicated in her December 2011 notice of disagreement, as well as during the May 2016 hearing, that she continued to have right knee pain after that injury and presently.  The Veteran testified that began to have right knee pain while running and marching in service in about 2005.  She denied seeking treatment after service, stating that she would treat the condition herself with ice and rest pursuant to her advice from treating providers in the past.  The Veteran testified in May 2016 that her knee had not worsened since her VA examination in 2010, but that it had not improved or resolved either.

The Veteran's service records confirm treatment on multiple occasions for right knee pain and other symptoms.  The first episode of treatment was in March 2005, when she complained of pain and swelling with regular running.  After undergoing X-rays and MRIs in March 2005, the Veteran was diagnosed with repetitive trauma injury or stress fracture of the posterior medial tibial plateau in a May 2005 orthopedic consult.  Her symptoms improved and, in October 2005, she was noted to have no current complaints and normal examination of the right knee; her stress fracture was noted to be healed, and she was discharged without restriction.  Thereafter, from August 2008 to November 2008, the Veteran again sought treatment during service for chronic and ongoing right anterior knee pain.  She was diagnosed with right patellar chondromalacia, and a November 2008 MRI showed right knee mild degenerative cartilage changes in the lateral facet of the patella.

The Veteran was afforded a VA general medical examination (QTC examination) in July 2010, shortly after her retirement from service.  She reported having right knee problems since 2005 due to running, and that she had been diagnosed with a right knee fracture.  The Veteran described ongoing right knee symptoms at the time of this examination, including flare-ups several times per week that were precipitated by physical activity.  There was objective tenderness of the right knee upon examination, but not other objective findings or positive test results.  The X-ray was interpreted to be normal, with all three knee compartments well maintained; and no evidence of fracture, dislocation, subluxation, joint effusion, or foreign body.  Based on this information, the examiner stated that there was no current diagnosis for a claimed condition of "right knee fracture" because the condition had resolved.

This examiner's opinion as to no current diagnosis is inadequate because it did not consider the Veteran's competent and credible lay reports of continuing right knee symptoms and, indeed, objective findings of tenderness during the examination.  Further, the examiner did not comment on the diagnosis of right knee patellar chondromalacia during service, or the X-ray and MRI findings of abnormality including degenerative cartilage changes.  In fact, the X-ray report for this VA examination stated that there was no prior similar study for comparison.  Thus, the VA examination did not consider all pertinent, favorable information for this claim.  

Although the Veteran has denied any post-service treatment records for her right knee disability, corroborating medical records are not required to substantiate her claim.  Rather, her consistent lay descriptions of ongoing right knee symptoms since 2005, including during the 2010 VA examination and during the 2016 hearing, are sufficient to establish the timing of her symptoms.  Further, although the 2010 knee X-ray was interpreted as normal, that X-ray was not compared to the 2008 X-rays or MRI, and there is no indication that the prior chondromalacia or degenerative cartilage changes as noted in those studies would have resolved, in light of the Veteran's continued complaints.  A medical opinion linking the Veteran's current right knee symptoms with her complaints and treatment in service is not required under the circumstances of this case.  Rather, the Veteran's persistent and recurrent right knee symptoms since service are sufficient to show an onset during service, when resolving reasonable doubt in her favor as required for VA claims.  Thus, the criteria for service connection for her right knee disability have been met.

Concerning chronic sinusitis, in her December 2009 claim, the Veteran reported suffering from sinusitis symptoms since 1992, with treatment during service from June 2006 through June 2009.  The Veteran further indicated in her December 2011 notice of disagreement, as well as during the May 2016 hearing, that she continued to have sinusitis attacks even after undergoing sinus surgery during service.  The Veteran sought treatment for this condition multiple times during and after service, and she was prescribed antibiotics and allergy medications including Flonase.  

The Veteran's service treatment records confirm multiple episodes of treatment symptoms including nasal discharge, tender sinuses, headache, congestion, and body aches.  She was diagnosed with acute sinusitis in August 2006 and October 2007, although she complained of having symptoms for several months (since July) in October 2007.  In February 2008, the Veteran was noted to have been having recurrent sinus infections since 2004.  In March 2008, a provider noted that she had had been having multiple sinus infections in recent years.  A CT scan of the sinuses showed left septal deviation and thickening of the ventilation of the maxillary sinuses bilaterally, and that the provider believed these findings accounted for the Veteran's symptoms.  He recommended sinus surgery, which was performed in May 2008 for a diagnosis of chronic sinusitis and nasal obstruction with septal deformity.  In August 2008, the Veteran was noted to be doing much better after her surgery, but she continued to use several prescription allergy medications.   

The Veteran's post-service treatment records reflect continued treatment for sinusitis and prescription allergy medications such as Flonase.  In fact, a July 2010 private record, shortly after the July 2010 VA examination for sinusitis, noted complaints of sinus symptoms for the past week, and stated that this was an acute problem without chronic or recurrent episodes.  Nevertheless, the Veteran complained of ear stuffiness, maxillary facial pressure, fever, headache, nasal congestion, and post-nasal drip.  She stated that she had already tried Sudafed and Flonase with no success, and she had a medical history pertinent for a prior sinus surgery.  The assessment was acute maxillary sinus.  However, this provider's notation that there were no chronic or recurrent episodes of such sinus symptoms, which are similar to the symptoms reflected in the Veteran's service treatment records, is inconsistent with the other notations and does not negate chronicity.   

The Veteran continued to receive post-service VA and private treatment for sinusitis, including in September 2011, April 2012, January 2013, and April 2013.  A January 2013 VA treatment record noted complaints of sinus headaches and facial tenderness, and the Veteran had last been prescribed antibiotics in October.  Her symptoms resolved at that time after a second course of antibiotics, but they had returned in December.  The provider noted that the Veteran reported having a previous sinus surgery but that she was "not better."  The diagnosis was chronic sinusitis.  The Veteran continued to have a Flonase prescription in May 2016.  

At the VA examination in July 2010, the Veteran reported having a diagnosis of sinusitis since 2006.  She described recurring symptoms including headaches, difficulty breathing through the nose, hoarseness of the voice, pain, and crusting.  She stated that these episodes would occur three times per year, and that she required treatment with antibiotics and Flonase for allergies.  The Veteran reported that her response had been minimal, and her condition was "the same."  Upon examination, there was rhinitis present, which the examiner believed to be allergic in origin because it was clear; however, the examiner did not detect sinusitis at that time.  X-rays of the paranasal sinuses conducted for this examination were also found to be normal.  Based on this information, the VA examiner opined that there was no diagnosis of sinusitis because there was no pathology to render a diagnosis.

As with the knee, this examiner's opinion as to no current diagnosis is inadequate because it did not consider the Veteran's competent and credible lay reports of sinus symptoms that recur on a persistent basis several times per year.  Further, the examiner did not comment on the diagnosis of chronic sinusitis, even after the Veteran's history of having undergone sinus surgery during service.  Thus, the VA examination did not consider all pertinent, favorable information for this claim.  

Additionally, VA and private treatment records after the 2010 VA examination corroborate the Veteran's competent and credible reports of recurring symptoms of chronic sinusitis during and after service.  Although there is no medical opinion linking the Veteran's chronic sinusitis to service, such an opinion is not required under the circumstances of this case.  Rather, she was diagnosed with chronic sinusitis during service in 2008, and she was again diagnosed with chronic sinusitis after service, including in January 2013, when the provider noted that her condition had not improved despite prior sinus surgery during service.  Thus, the evidence is sufficient to show an onset of this disability during service, and the criteria for service connection for the chronic sinusitis have been met.


ORDER

The appeal is dismissed for the issues of entitlement to service connection for left ear injury and right ear injury residuals.

Service connection for right knee patellar chondromalacia is granted.  

Service connection for chronic sinusitis is granted.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


